AMENDMENT NO. 1 TO SUB-ADVISORY AGREEMENT NEUBERGER BERMAN ALTERNATIVE FUNDS This amendment, dated January 1, 2014, by and among Neuberger Berman Management LLC (“Manager”), NB Alternative Investment Management LLC, (“Adviser” and together with the Manager, the “NB Parties”) and Visium Asset Management, L.P. (“Sub-Adviser”), is made to the Sub-Advisory Agreement dated May 15, 2012 (the “Agreement”). Terms defined in the Agreement used herein as therein defined. WHEREAS, the parties desire to amend the Agreement for purposes of changing the rate of compensation. NOW, THEREFORE, in consideration of the promises and mutual covenants hereinafter contained, the parties agree as follows: 1. Schedule B of the Agreement is hereby deleted in its entirety and replaced with the new Schedule B attached hereto. 2. Except as modified hereby, all other terms and conditions of the Agreement shall remain in full force and effect. 3. This Amendment may be executed in two or more counterparts, each of which shall be deemed to be an original, but all of which together shall constitute one and the same Amendment. VISIUM ASSET MANAGEMENT, L.P. NEUBERGER BERMAN MANAGEMENT LLC By:/s/ Mark Gottlieb By:/s/ Robert Conti Name: Mark Gottlieb Name: Robert Conti Title: Authorized Signatory Title:President NB ALTERNATIVE INVESTMENT MANAGEMENT LLC By:/s/ Tia Lowe Name: Tia Lowe Title:Chief Operating Officer SUB-ADVISORY AGREEMENT NEUBERGER BERMAN ALTERNATIVE FUNDS SCHEDULE B RATE OF COMPENSATION FUND RATE OF COMPENSATION BASED ON EACH FUND'S AVERAGE DAILY NET ASSETS ALLOCATED TO THE SUBADVISER Neuberger Berman Absolute Return Multi-Manager Fund Date: January 1, 2014
